Bill of Sale and Promissory Note I, Loesha Henchall, hereby sell 80,000,000 common shares of FuLuCai Productions Ltd., to James Durward for the sum of US$24,000. I agree that the total consideration for the sale is US$24,000 ($0.0003 per share) and that I accept the below Promissory Note as full payment. Signed in Calgary this 28th day of April, 2010. /s/ Loesha Henchall Loesha Henchall Promissory Note I, James Durward, do hereby promise to pay Loesha Henchall the sum of US$24,000 subject to the following terms and conditions: a) 5% simple annual interest rate; b) 2 year term – the note must be paid back on or before April 30, 2013; c) The note is secured by 4,800,000 restricted common shares of FuLuCai Productions Ltd; d) Beyond the security in (c) above, the note is non-recourse. Signed and agree to in Calgary, this 28thday ofApril, 2010. _/s/ James Durward James Durward
